Cross appeals from respective decrees of the Surrogate’s Court, Nassau County. The executor appeals from so much of a decree dated September 16, 1954, as fixes the amount of compensation to be paid petitioner for legal services rendered by him to beneficiaries Albert G. and Robert H. Rupp and directs the executor to pay the same from the funds in the estate belonging to said beneficiaries. The petitioner appeals from a decree dated October 20, 1954, which denied his motion to vacate the said decree of September 16, 1954, and to resettle the same so as to provide for personal judgment against said beneficiaries. Decree dated September 16, 1954, insofar as appealed from, and decree dated October 20, *11521954, unanimously affirmed, with a single bill of costs to each side, payable out of the funds in the hands of the executor belonging to said beneficiaries. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Ughetta, JJ.